UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:001-34815 Oxford Resource Partners, LP (Exact name of registrant as specified in its charter) Delaware 77-0695453 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 41 South High Street, Suite3450, Columbus, Ohio 43215 (Address of Principal Executive Offices, Including Zip Code) (614)643-0337 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” and “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES oNO x As of May 6, 2013, 10,522,925 common units and 10,280,380 subordinated units were outstanding.The common units trade on the New York Stock Exchange under the ticker symbol “OXF.” TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1 Condensed Consolidated Balance Sheets as of March 31, 2013 and December 31, 2012 1 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 2 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 3 Condensed Consolidated Statements of Partners’ Capital for the Three Months Ended March 31, 2013 and 2012 4 Notes to Condensed Consolidated Financial Statements 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 ITEM 4. CONTROLS AND PROCEDURES 30 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 31 ITEM 1A. RISK FACTORS 31 ITEM 4. MINE SAFETY DISCLOSURES 31 ITEM 6. EXHIBITS 31 i PART I.FINANCIAL INFORMATION OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except for unit data) As of March 31, As of December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable Inventory Advance royalties Prepaid expenses and other assets Assets held for sale - Total current assets PROPERTY, PLANT AND EQUIPMENT, NET ADVANCE ROYALTIES, LESS CURRENT PORTION INTANGIBLE ASSETS, NET OTHER LONG-TERM ASSETS Total assets $ $ LIABILITIES AND PARTNERS' CAPITAL CURRENT LIABILITIES: Accounts payable $ $ Current portion of long-term debt Current portion of reclamation and mine closure costs Accrued taxes other than income taxes Accrued payroll and related expenses Other liabilities Total current liabilities LONG-TERM DEBT RECLAMATION AND MINE CLOSURE COSTS OTHER LONG-TERM LIABILITIES Total liabilities COMMITMENTS AND CONTINGENCIES - - PARTNERS’ CAPITAL Limited partners (20,803,305 and 20,751,190units outstandingas of March 31, 2013 and December31, 2012, respectively) General partner (423,494 units outstanding as of March 31, 2013 and December31, 2012, respectively) ) ) Total Oxford Resource Partners, LP capital Noncontrolling interest Total partners’ capital Total liabilities and partners’ capital $ $ See accompanying notes to condensed consolidated financial statements. 1 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except for unit and per unit data) For the Three Months Ended March 31, REVENUES: Coal sales $ $ Other revenue Total revenues COSTS AND EXPENSES: Cost of coal sales: Produced coal Purchased coal Total cost of coal sales (excluding depreciation, depletion and amortization) Cost of other revenue Depreciation, depletion and amortization Selling, general and administrative expenses Impairment and restructuring expenses (Gain) loss on disposal of assets Total costs and expenses LOSS FROM OPERATIONS ) ) Interest income 1 1 Interest expense ) ) NET LOSS ) ) Net income attributable to noncontrolling interest ) ) Net loss attributable to Oxford Resource Partners, LP unitholders ) ) Net loss allocated to general partner ) ) Net loss allocated to limited partners $ ) $ ) Net loss per limited partner unit: Basic $ ) $ ) Diluted ) ) Weighted average number of limited partner units outstanding: Basic Diluted Distributions paid per unit: Limited partners: Common $ - $ Subordinated - General partner - See accompanying notes to condensed consolidated financial statements. 2 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operating activities: Depreciation, depletion and amortization Impairment and restructuring expenses Interest rate swap and fuel contract adjustment to market ) ) Amortization of deferred financing costs Non-cash equity-based compensation expense Accretion of reclamation and mine closure costs Amortization of below-market coal sales contracts ) ) Loss on disposal of assets Changes in assets and liabilities: Accounts receivable ) ) Inventory ) Advance royalties ) Other assets ) ) Accounts payable Reclamation and mine closure costs ) ) Deferred revenue (1 ) Other liabilities ) ) Net cash from operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) ) Purchase of coal reserves and land ) ) Mine development costs ) ) Proceeds from sale of assets 26 Change in restricted cash ) ) Net cash from investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Payments on borrowings ) ) Advances on line of credit Capital contributions from partners - 3 Distributions to partners - ) Net cash from financing activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ See accompanying notes to condensed consolidated financial statements. 3 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF PARTNERS’ CAPITAL (in thousands, except for unit data) Limited Partners Non- Total Common Subordinated Total General Partner controlling Partners' Units Capital Units Capital Units Capital Units Capital Interest Capital Balance at December31, 2011 $ $ ) $ $ ) $ $ Net (loss) income ) 91 ) Partner contributions 3 3 Partner distributions ) - ) Equity-based compensation Issuance of units to LTIP participants ) ) ) Balance at March31, 2012 $ $ ) $ $ ) $ $ Balance at December31, 2012 $ $ ) $ $ ) $ $ Net (loss) income ) Partner contributions - - - Partner distributions - Equity-based compensation Issuance of units to LTIP participants ) ) ) Balance at March31, 2013 $ $ ) $ $ ) $ $ See accompanying notes to condensed consolidated financial statements. 4 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (in thousands, except for unit and per unit data) The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles (“US GAAP”) for interim financial information and Article10 of RegulationS-X.Accordingly, they do not include all of the information and footnotes required by USGAAP for complete financial statements.In our opinion, the condensed consolidated financial statements reflect all adjustments necessary for a fair presentation of the results of operations and financial position for such periods.All such adjustments reflected in the condensed consolidated financial statements are considered to be of a normal recurring nature.The results of operations for any interim period are not necessarily indicative of results for the full year.Accordingly, these condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto contained in our Annual Report on Form 10-K for the year ended December 31, 2012 (the “Annual Report”) and filed with the U.S. Securities and Exchange Commission (the “SEC”). NOTE 1:ORGANIZATION AND PRESENTATION Significant Relationships Referenced in Notes to Condensed Consolidated Financial Statements (Unaudited) · “We,” “us,” “our,” or the “Partnership” means the business and operations of Oxford Resource Partners, LP, the parent entity, as well as its consolidated subsidiaries. · “ORLP” means Oxford Resource Partners, LP, individually as the parent entity, and not on a consolidated basis. · Our “GP” means Oxford Resources GP, LLC, the general partner of Oxford Resource Partners, LP. · “Oxford” means our predecessor, Oxford Mining Company. Organization We are a low-cost producer of high-value steam coal.We focus on acquiring steam coal reserves that we can efficiently mine with large scale equipment.Our reserves and operations are strategically located to serve our primary market area of Illinois, Indiana, Kentucky, Ohio, Pennsylvania and West Virginia.These coal reserves are mined by our subsidiaries, Oxford Mining Company, LLC (“Oxford Mining”), Oxford Mining Company - Kentucky, LLC and Harrison Resources, LLC (“Harrison Resources”). We are managed by our GP and all executives, officers and employees who provide services to us are employees of our GP.Charles C. Ungurean, the President and Chief Executive Officer of our GP and a member of our GP’s board of directors (“Mr. C. Ungurean”), and Thomas T. Ungurean, the former Senior Vice President, Equipment, Procurement and Maintenance of our GP (“Mr. T. Ungurean”), are the co-owners of one of our limited partners, C&T Coal, Inc. (“C&T Coal”). As of March 31, 2013, AIM Oxford’s, C&T Coal’s, and our GP’s ownership of the Partnership was 35.44%, 18.03%, and 2.00%, respectively.The remaining 44.53% was held by the general public and participants in our Long-Term Incentive Plan (“LTIP”).AIM Oxford and C&T Coal held 65.81% and 33.49%, respectively, of the ownership interests in our GP with the remaining ownership interests therein being a 0.47% ownership interest held by Daniel M. Maher, our Senior Vice President, Chief Legal Officer and Secretary, and a 0.23% ownership interest held by Jeffrey M. Gutman, our former Senior Vice President, Chief Financial Officer and Treasurer. Basis of Presentation and Principles of Consolidation The accompanying unaudited condensed consolidated financial statements include the accounts and operations of the Partnership and its consolidated subsidiaries. 5 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS- (Continued) (UNAUDITED) (in thousands, except for unit and per unit data) NOTE 1:ORGANIZATION AND PRESENTATION (continued) We own a 51% interest in Harrison Resources and are therefore deemed to have control for purposes of US GAAP.As a result, we consolidate all of Harrison Resources’ accounts with all material intercompany transactions and balances being eliminated in our condensed consolidated financial statements.The 49% portion of Harrison Resources that we do not own is reflected as “noncontrolling interest” in our condensed consolidated balance sheets and statements of operations. NOTE 2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Significant Accounting Policies There were no changes to our significant accounting policies from those disclosed in the audited consolidated financial statements and notes thereto contained in the Annual Report. Reclassifications Certain prior-year amounts have been reclassified in our condensed consolidated balance sheet as of December 31, 2012.Payments due on the term note of $6 million have been reclassified from “long-term debt” to “current portion of long-term debt.” New Accounting Standards Issued In May 2011, the FASB issued ASU 2011-04, Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs ("ASU 2011-04"). ASU 2011-04 amends FASB ASC 820, Fair Value Measurement, to provide a consistent definition of fair value and ensure that the fair value measurement anddisclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. ASU 2011-04changes certain fair value measurement principles and enhances the disclosure requirements particularly for Level 3 fairvalue measurements. ASU 2011-04 was effective for fiscal years, and interim periods within those years, beginning afterDecember 15, 2011. The adoption of ASU 2011-04 did not have a material impact on our consolidated financialstatements. In June 2011, the FASB issued ASU No. 2011-05, Comprehensive Income – Presentation of Comprehensive Income, which amends current comprehensive income guidance. This guidance eliminates the option to present the components of other comprehensive income as part of the statement of shareholders' equity. Instead, comprehensive income must be reported in either a single continuous statement of comprehensive income which contains two sections, net income and other comprehensive income, or in two separate but consecutive statements. This guidance is effective for public companies during interim and annual periods beginning after December, 15, 2011. The adoption of this guidance in 2012 did not affect our consolidated financial statements. NOTE 3:GOING CONCERN CONSIDERATIONS The $115 million revolving credit line portion of our credit facility is scheduled to mature in July 2013. Management expects to refinance or restructure this facility prior to its maturity.In the event management is unable to refinance or restructure our existing credit facility, we may not be able to meet our obligations as they become due without substantial disposition of assets outside of the ordinary course of business, issuance of equity, externally or internally forced revisions of our operations, or similar actions.Our condensed consolidated financial statements have been prepared assuming that we will continue as a going concern; however, there can be no assurance that we will be able to do so.Such financial statements do not include any adjustments that might result from the outcome of this uncertainty. 6 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS- (Continued) (UNAUDITED) (in thousands, except for unit and per unit data) NOTE 4:IMPAIRMENT AND RESTRUCTURING EXPENSES In March 2012, we received a termination notice from a customer related to an 0.8 million ton per year coal supply contract fulfilled from our Illinois Basin operations.In response, we idled one Illinois Basin mine and the related wash plant, closed our Illinois Basin lab, reduced operations at two other mines, terminated a significant number of employees, and substituted purchased coal for mined and washed coal on certain sales contracts. In the second quarter of 2012, we further adjusted our Illinois Basin operations, varying the mines that were idled to best manage strip ratio impacts and other costs.We also resumed operations at the wash plant on a limited basis. In the third quarter of 2012, we idled one additional mine and resumed production at a second mine for a limited period of time that allowed us to meet our coal supply commitments.The wash plant continued to operate on a limited basis through most of the quarter and then was again idled. In the fourth quarter of 2012 and the first quarter of 2013, production continued at two mines.We continue to redeploy certain Illinois Basin equipment to our Northern Appalachia operations and are seeking to sell certain excess mining equipment related to these idled operations. Impairment Expenses As a result of the restructuring described above, we recorded asset impairment expenses of zero and $7.2 million in the first quarter 2013 and 2012, respectively.These non-cash expenses related to coal reserves, mine development assets and certain mining equipment (the “Impaired Assets”). In determining our impairment expenses, we utilized market prices for similar assets and discounted projected future cash flows to determine the fair value of the Impaired Assets.Our discounted projected future cash flows are based on financial forecasts developed internally for planning purposes.These projections incorporate certain assumptions, including future costs and sales trends, estimated costs to sell and our expected net realizable values for those Impaired Assets.In accordance with applicable accounting guidance under US GAAP, those Impaired Assets that we plan to sell, and that are currently ready for sale and are no longer in production, were presented separately as current assets held for sale in our consolidated balance sheet as of December 31, 2012.Such Impaired Assets were not depreciated or amortized during the last nine months of 2012 and first quarter 2013.The Impaired Assets that do not meet the criteria to be classified as held for sale remain in property, plant and equipment.Such Impaired Assets are recorded at carrying value, after taking into account the impairment.Assets held for sale totaling $6.1 million that were not sold as of March 31, 2013 have been reclassified from assets held for sale to machinery and equipment. Restructuring Expenses Restructuring expenses represent expenses directly related to the restructuring that do not provide future economic benefit.Restructuring expenses related to our Illinois Basin operations totaling $0.1 million and $1.2 million were recorded during the first quarter 2013 and 2012, respectively.These expenses included termination costs for approximately 200 employees, professional and legal fees, and transportation costs associated with moving idled equipment to our Northern Appalachian operations.We expect to incur $1.5 million of additional costs during 2013 as we complete the restructuring.The liabilities related to the restructuring are included in “other current liabilities” in our condensed consolidated balance sheets as of March 31, 2013 and December 31, 2012. 7 OXFORD RESOURCE PARTNERS, LP AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS- (Continued) (UNAUDITED) (in thousands, except for unit and per unit data) NOTE 4:IMPAIRMENT AND RESTRUCTURING EXPENSES (continued) Restructuring accrual activity, combined with a reconciliation to “impairment and restructuring expenses” as set forth in our condensed consolidated statements of operations, is summarized as follows: As of December 31, 2012 For the Three Months Ended March 31, 2013 As of March 31, 2013 Liability Expense Payments Liability Severance and other termination costs $ $
